

116 S1677 IS: Filing Relief for Natural Disasters Act
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1677IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Perdue (for himself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide authority to postpone certain deadlines by
 reason of State declared disasters or emergencies.1.Short titleThis Act may be cited as the Filing Relief for Natural Disasters Act.2.Authority to postpone Federal tax deadlines by reason of State-declared disasters(a)In generalSection 7508A of the Internal Revenue Code of 1986 is amended by redesignating subsection (c) as subsection (d) and by inserting after subsection (b) the following new subsection:(c)Special rule for State-Declared disasters(1)In generalUpon the request of the Governor of a State (or the Mayor, in the case of the District of Columbia) in which an emergency or disaster has been declared under State law, subsection (a) shall apply to such State-declared emergency or disaster in the same manner as such subsections apply to federally declared disasters.(2)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands..(b)Effective dateThe amendments made by this section shall apply to declarations made after the date of the enactment of this Act.